Case 1:18-cv-24810-RNS Document 11 Entered on FLSD Docket 05/06/2019 Page 1 of 3



                             United States District Court
                                       for the
                             Southern District of Florida

  Wilton Perez, Appellant,               )
                                         )
  v.                                     )
                                         )          Bankruptcy Appeal
  Maria Yip, as Trustee of Providence    )      Case No. 18-24810-Civ-Scola
  Financial Investments, Inc. and        )
  Providence Fixed Income Fund,          )
  LLC, Appellee.                         )
                                  Order on Appeal
        This matter is before the Court on appeal of the Bankruptcy Court’s final
  judgment following a one-day trial in an adversary proceeding between
  Appellant Wilton Perez and Appellee Maria Yip as Trustee for the Debtors. After
  reviewing the parties’ briefs, the record on appeal, and the relevant legal
  authorities, the Court affirms the Bankruptcy Court’s judgment in favor of the
  Appellee.
  I.    Background
         The Debtors, Providence Financial Investments, Inc. and Providence
  Fixed Income Fund, LLC, operated a Ponzi scheme that defrauded hundreds of
  investors of approximately $64 million. (ECF No. 1 at 4.) The primary fraudster,
  Anthony Buzaneli, was found guilty and sentenced to 20 years in prison. There
  are approximately $60 million in claims against the Debtors. (Id.)
         The Trustee for the Debtors initiated adversary proceedings to recover
  commission payments made by the Debtors to various agents, including
  Appellant Perez. Perez received commission payments from the Debtors for
  referring investors to the Debtors. (Id.) These investors would purchase
  promissory notes as investments and unknowingly perpetuate the Ponzi
  scheme. (Id.) Perez received $256,263.43 in commission payments from the
  Debtors. (Id.) These facts are not in dispute.
         The parties went to trial on whether the commission payments were
  avoidable constructive or actual fraudulent transfers and whether Perez gave
  value in good faith. (Id. at 7.) The bankruptcy court heard testimony from the
  Trustee and the Trustee’s accounting expert, as well as admitted into evidence
  emails and communications between Perez and Buzaneli regarding their
  business. (Id. at 4-6.) Perez did not present any witnesses or evidence at trial.
  (Id. a 6.)
         In a well-reasoned opinion, the bankruptcy court held that Perez
  provided value to the Debtors in good faith. First, the evidence at trial
Case 1:18-cv-24810-RNS Document 11 Entered on FLSD Docket 05/06/2019 Page 2 of 3



  established that he acted in good faith because he did not know that Buzaneli’s
  business was a Ponzi scheme. (Id. at 10.) Second, he provided value for the
  commission payments based on a contract between Buzaneli and Perez. (Id. at
  13.) Perez referred investors who paid approximately $1.1 million to the
  Debtors. As a result of these referrals, Perez was contractually due a
  commission from the Debtors. (Id.) The contract between the parties indicated
  that Perez would receive commission payments of approximately 6.5% to 7.5%
  per year. (Id.) Because Perez received $256,263.43 in commission payments,
  approximately 23% of the $1.1 million in investor funds, he was paid more than
  the 7% required by the contract. (Id.) Therefore, the court held that the
  commission payments over 7% were in excess of the value of Perez’s services.
  (Id. at 14.) Accordingly, the Trustee is entitled to recover $176,000, the total
  sum of excessive commission payments. (Id. at 15.) Perez now appeals this
  judgment.
  II.    Legal Standard
         This Court has jurisdiction over appeals of a final judgment in a
  bankruptcy adversary proceeding. 28 U.S.C. § 158(a)(1); In re Donovan, 532
  F.3d 1134, 1136 (11th Cir. 2008). A district court reviews a bankruptcy court’s
  legal conclusions de novo and its factual findings for clear error. In re Globe
  Mfg. Corp., 567 F.3d 1291, 1296 (11th Cir. 2009); In re Club Assocs., 951 F.2d
  1223, 1228–29 (11th Cir. 1992).
  III.   Analysis
         On appeal, Perez takes issue with the bankruptcy court’s factual findings
  regarding his excessive commission payments. (ECF No. 8 at 4.) Perez argues
  that “somehow the Court assumed that the totality of [ ] Perez[’s] business
  under management was 1.1 million instead of the actual/factual over 8 million
  that was indeed, under management by [Perez].” (Id. at 5.) In response, the
  Trustee argues that Perez did not designate trial transcripts for the record on
  appeal so he may not challenge the bankruptcy court’s factual findings. (ECF
  No. 9 at 14.) Furthermore, the district court is “not authorized to make
  independent factual findings; that is the function of the bankruptcy court.” (Id.
  at 16 (citing In re Tousa, Inc., 680 F.3d 1298, 1310 (11th Cir. 2012)).
         The Court agrees with the Trustee. Perez has not designated a record on
  appeal, provided citations to the underlying record, or otherwise directed the
  Court to any evidence that would require this Court to find clear error in the
  bankruptcy court’s ruling. See In re Kunsman, 752 Fed. App’x 938 (11th Cir.
  2018) (“A pro se litigant’s pleadings are construed liberally, but pro se litigants
  must nonetheless conform to procedural rules, including the requirement that
  an appellant provide relevant transcripts for the record on appeal.”); In re
Case 1:18-cv-24810-RNS Document 11 Entered on FLSD Docket 05/06/2019 Page 3 of 3



  Echeverry, 720 Fed. App’x 598, 599-600 (11th Cir. 2018) (“To challenge a
  finding or conclusion as unsupported by, or contrary to the evidence, the
  appellant must designate the transcript of any relevant testimony or exhibits as
  part of the record on appeal.”). “To challenge a finding or conclusion as
  unsupported by, or contrary to the evidence, the appellant must designate the
  transcript of any relevant testimony or exhibits as part of the record on
  appeal.” In re Echeverry, 720 Fed. App’x at 599. Instead, Perez simply repeats
  throughout his brief that “there was never any/zero evidence to that fact, the
  plaintiff could not possibly state that 23% commission ever happened, since
  they do not know the facts and evidence to state the contrary, which in fact,
  the highest was paid at 7.5%.” (ECF No. 8 at 6.) Perez is unable to challenge
  the bankruptcy court’s conclusions with these unsupported assertions.
         Even if the Court were to review the evidence, there is no indication that
  the bankruptcy court erred when it concluded that Perez received 23%
  commission on the $1.1 million he brought to Buzaneli. Perez argues that the
  $1.1 million figure is incorrect because “over $8 million was indeed under
  management by [Perez].” (ECF No. 8 at 5.) Perez, however, failed to present any
  evidence or witnesses at trial or on appeal to support this contention. (ECF No.
  1 at 6.) The Trustee testified that Perez produced investors who paid
  approximately $1.1 million to the Debtors and Perez received $256,263.43 in
  commission payments. (ECF No. 1 at 13.) Perez has presented no evidence to
  the contrary. Therefore, the Court concludes that the bankruptcy court did not
  err in concluding that the Trustee was entitled to $176,000.
  IV.   Conclusion
        Accordingly, the Court affirms the Bankruptcy Court’s Judgment. The
  oral argument scheduled for May 17, 2019 is hereby cancelled. The Court
  directs the Clerk to close this case.
        Done and ordered at Miami, Florida on May 6, 2019.


                                             _______________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
